RESPONSE TO PETITION EOR RE-HEARING.
The highest market value between the conversion and trial is not the rule, unless it be shown that but for the conversion the plaintiff would have realized that price.
Where the proceeding is in equity to compel the delivery of stock, and the defendant is unable to deliver it, the alternative decree should be for the value of the stock at the time of the trial.
The defense here was equally good, whether the defendant had delivered, or Was only bound to deliver the stock to a third party. If another party was entitled to the stock, plaintiff could not be so entitled.
Opinion by
Lewts, C. J.,
Beatty, J., concurring.
In their petition for re-hearing in this case, counsel for respondent claim that this Court erred in the rule of damage adopted by it in its former opinion. I was not at that time prepared to sanction the general rule as stated by Justice Beatty; but after a thorough examination of the authorities, I am convinced that with some qualifications it is the correct rule in trover.
It was stated in that opinion that the general rule of damage in an action for the unlawful conversion of personal property, is the value of the property at the time of conversion, with legal interest thereon from the time of such conversion.
It is manifest, however, that this rule would not in all cases afford the owner such indemnity as in justice he might be entitled to ; and in some cases under it the wrongdoer might make a profit by his unlawful act, which I think is repugnant to the general spirit of the law. The first object of the law in actions for wrongful conversion or detention for personal property should be to place the owner in as favorable condition as if he had not been deprived of his property, or to give him ample and full indemnity for its loss; and it should he no less an object to deprive the wrongdoer of any profit which he may have derived, or which he has it in his power to realize from his own wrong.
The rule, therefore, which seems to me most consonant to justice, and most in harmony with the spirit of the law, is, that the owner of the property wrongfully converted or detained shall receive as a measure of damage the market value of the article at the time of the conversion, together with any damage which he is proven to have sustained from the loss of its possession. It is 'clear that the addition of legal interest to the market value of the prop*125erty will not in all cases compensate the owner for his loss. If it be satisfactorily established that the loss which the owner has sustained by the wrongful conversion of his property amounts to more than its value at the time of conversion, with legal interest thereon, why should he be confined to the recovery of the latter sum ? It is not a full compensation for the loss which he has suffered, and I see no good reason why the law in such case should sanction injustice when it can afford complete relief. There are many cases where it may be established beyond a doubt, that if the owner had not been dispossessed of his property he would have realized more money from it than its value at the time of conversion, with legal interest.
The case of a contract to deliver the property to a solvent purchaser at a price exceeding that it bore at the time of the wrongful conversion, clearly shows the injustice of confining the owner’s recovery to the price of the article at the time of conversion, with interest thereon. Under such circumstances it would be pretty clearly established, that if not dispossessed the owner would have realized the enhanced value of the article, which might far exceed the value at the time he was deprived of the possession, with legal interest. Of course it would not be sufficient to show that the owner might have taken advantage of an appreciation in the market value. Facts must be shown sufficient to satisfy the jury that he would have done so. But it may be said, if the owner is permitted to show that he would have realized more than the market value of the article at the time of conversion if he had not been deprived of the possession, the wrongdoer should on the other hand, as a defense, be permitted to show that if the owner had continued in the possession he would, have lost his property entirely, or that it had so depreciated in value that he would never have realized even the value which it bore at the time of its'conversion. This cannot be allowed, because, as we stated before, the law will not allow the wrongdoer to make a profit out of his own wrong.
After a thorough and able examination of this question, Justice Duer, in delivering the opinion of the Court in the case of Suydam v. Jenkins, (3 Sandford’s R. 614) lays down what seems to me to be the correct rule, in the following manner:
“ Wo think it follows from the observations that have been made *126and the illustrations that have been given, that the principles which we 'have stated as those which ought to determine the amount of the judgment will be carried into effect in all cases by adding to the value of the property when the right of action accrued, such damages as shall cover not only every additional loss which the owner has sustained, but every increase of value which the wrongdoer has obtained or has it in his power to obtain. And we are satisfied, after much consideration, that there is no other mode of computation by which, as a universal and invariable rule, the same result can be attained.”
This, in my opinion, is the correct rule of damages in all cases arising out of the wrongful conversion of personal property, where the relief sought is damages for such conversion.
The case referred to in 3 Sanford clearly shows also that the highest market value of the property between the time df conversion and the time of trial is not the correct measure of damage, unless it is fully shown that the owner would have realized that value had he not been deprived of the possession, by the wrongdoer.
When, however, the action is in equity to compel the redelivery or transfer of stock, as in this case, the rule is different, and it seems to us there can be no doubt as to what the judgment should be. The principal relief asked is a delivery of the stock, and not damages for its conversion, although that is sought as alternative relief. If it appears upon the trial that it is not in the power of the defendant to deliver the stock, the measure of damage most assuredly should be the value of the stock at the time of trial. When the relief sought by the plaintiff is the delivery of the stock, is he to be placed in a better condition by the inability of the defendant to deliver it, than he would be, if the defendant had it in his power to replace or transfer it as prayed for by the plaintiff? In a case of this kind it seems to us* the judgment should be for the stock, and in case the defendant failed to deliver it, then that plaintiff recover its market value at the time of trial. The value of the stock in such case is given in lieu of the stock itself. This is certainly the rule in chancery, and we can see no possible means of avoiding it. The plaintiff could undoubtedly have brought his action for damages, and in such case, the judgment would have been for the value of the stock, with *127any additional loss which he could show he had sustained by reason of the unlawful conversion under the rule as above stated.
Pie has not, however, chosen to bring his action for damages, but for the stock itself. Why should he then be permitted to recover more than the stock, or its value at the time it would have been delivered to him under the judgment, if the defendant had it in his power to deliver it ? It is perfectly clear that the plaintiff must be entitled to some relief beyond the delivery of the stock, if he is entitled to a money judgment for more than its value at the time of trial. But here the plaintiff prays for a delivery of the stock, and as it was shown that the defendant did not have it in its possession, a money judgment for its highest market value after conversion is rendered against the defendant. In our opinion, the plaintiff was only entitled to a judgment for a delivery of the stock, or in case delivery could not be had, then its value at the time of the trial.
Upon the ruling of the Court in rejecting the certified copy of the deed from O’Meara to Pettybridgej it is unnecessary to say anything. In my own opinion, the Court ruled correctly in rejecting it, but no such question need come up upon the new trial of this case, for the reason that the preliminary proof which the defendant failed to produce before can readily be supplied at the new trial. Hence it is a question of no importance now, and a further consideration of it is unnecessary.
The question raised upon the deed from the plaintiff to Harris is fully discussed in the original opinion in this case, and upon further consideration we are fully satisfied that we held correctly. Whatever might be the effect of that deed, at law, it cannot be doubted for a moment that Harris could in a court of equity have compelled the defendant to deliver to him the stock representing the number of feet for which he had paid a valuable consideration, if it had not already delivered it to the plaintiff.
He had paid O’Meara for his interest in the North American mine. Will it be said, then, that a court of equity would not compel the plaintiff to deliver the stock which represented that interest to the purchaser ? If O’Meara himself could be made to transfer the stock, the company which held it for him could certainly be compelled to do so.
We conclude, therefore, that it made no difference that it was not *128shown that the stock had been delivered to Harris. It was sufficient for the defendant to show that it was liable and equitably-bound to deliver it to him if he called for it, which it did do by the introduction of the plaintiff’s deed to Harris.
We see no good reason for granting the re-hearing; it is, therefore, denied.